Title: From Thomas Jefferson to William Short, 26 July 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York July 26. 1790.

My publick letter of this date will convey to you public information and there is little of a private nature which the newspapers will not give you. Your last letter to me was of Mar. 25. and was acknoleged in mine of May 27. Since that I have written you three short letters of June 6. July 1. and 8. to apprize you of the removal of government from hence to Philadelphia on the bare possibility they might get in time to change the destination of Petit and my furniture to Philadelphia instead of this place. Be so good as to make my acknoledgements to the club des quatre vingts dix for the honor of their choice of me as a member. Other destinations will prevent the President, Dr. Franklin and myself from the honour of meeting them in person, so you must make the compliments of us all.
A minister will be sent to Paris, but to this moment I do not know who it will be. A conversation with the President today convinces me he has not made up his mind; that he is even undecided whether he will name one immediately, or put it off to December. As the Senate will sit but a few days longer, my next will inevitably inform you whether you will be relieved this fall or the next spring. Make up your mind to come and enter sturdily on the public stage. I now know the characters on it, and assure you candidly you may be any thing you please at home or abroad as soon as you shall make yourself known and possess yourself of American affairs. We are extremely puzzled to find characters fit for the offices which need them. The President pays a visit to Mount Vernon soon. I shall to Monticello. Adieu. Yours affectionately.
